     Case 1:18-cv-01710-DAD-EPG Document 49 Filed 07/10/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MICHAEL ANTHONY HOWARD,                           No. 1:18-cv-01710-DAD-EPG (PC)
12                       Plaintiff,
13           v.                                         ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS
14    SGT. ENCINAS, et al.,
                                                        (Doc. Nos. 44, 45)
15                       Defendants.
16

17          Plaintiff Michael Howard is a state prisoner proceeding pro se and in forma pauperis in

18   this civil rights action filed pursuant to 42 U.S.C. § 1983. The matter was referred to a United

19   States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On October 18, 2019, defendant F. Hanna filed a motion to dismiss under Federal Rule of

21   Civil Procedure 12(b)(5) on the ground that he was not named either in the court’s order of

22   service or in the summons. (Doc. No. 28.) On May 14, 2020, the assigned magistrate judge

23   issued two sets of findings and recommendations. (Doc. Nos. 45, 46.) The first recommended

24   that F. Hanna’s motion to dismiss be granted and that F. Hanna be dismissed from this action.

25   (Doc. No. 45 at 4.) Those findings and recommendations were served on plaintiff and contained

26   notice that objections were to be filed within twenty-one (21) days of the order’s date of service.

27   (Id.) The second set of findings and recommendations recommended that defendants Leno and

28   W. Hanna be dismissed from this action, without prejudice, due to plaintiff’s failure to provide
                                                       1
     Case 1:18-cv-01710-DAD-EPG Document 49 Filed 07/10/20 Page 2 of 2

 1   the United States Marshal with accurate and sufficient information to effect service of the

 2   summons and complaint on those named defendants. (Doc. No. 46 at 4.) Those findings and

 3   recommendations were also served on plaintiff and contained notice that objections were to be

 4   filed within fourteen (14) days of the order’s date of service. (Id.) Plaintiff has not filed

 5   objections to either set of findings and recommendations, and the time in which to do so has

 6   passed.

 7             In accordance with the provisions of 28 U.S.C. § 636(b)(1)(B) and Local Rule 304, this

 8   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

 9   court finds the findings and recommendations to be supported by the record and proper analysis.

10             Accordingly:

11             1. The findings and recommendations issued on May 14, 2020 (Doc. Nos. 45, 46), are

12                adopted in full;

13             2. F. Hanna’s motion to dismiss (Doc. No. 28) is granted;

14             3. F. Hanna is dismissed from this action;

15             4. Defendants Leno and W. Hanna are dismissed from this action, without prejudice; and

16             5. The Clerk of the Court is directed to reflect these dismissals of defendants.

17   IT IS SO ORDERED.
18
        Dated:       July 10, 2020
19                                                       UNITED STATES DISTRICT JUDGE

20
21

22

23

24

25

26
27

28
                                                         2
